DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malshe et al. (US PGPUB 2019/0171576).
With regard to Claim 1, Malshe teaches device comprising: 
circuitry ([0024] “The controller 115 can communicate with the memory devices 112A to 112N to perform operations … The controller 115 can include hardware such as one or more integrated circuits and/or discrete components”) to: 
a memory in which each bit of any of a logical column and a logical row of bits is distributed across the memory to prevent a same physical portion of the memory from being accessed in immediate succession, including distributed across a different physical row and a different physical column of the memory than any other bit in any of the logical column and the logical row ([0013] “The host system can provide write requests to store data at the memory system and can provide read requests to retrieve the data at the memory system.” [0017] “Aspects of the present disclosure address the above and other deficiencies by assigning a diagonal block mapping or arrangement between logical blocks and physical blocks so that the physical blocks that are assigned to the logical blocks of a system block are distributed across different portions of a memory device or different portions of multiple memory devices” [0043] “FIG. 3D illustrates another example block mapping 340 of another system block in accordance with some embodiments of the present disclosure. The block mapping 340 can be performed by the mapping component 113 of FIG. 1. As shown, the offset can specify that a subsequent a physical block to be assigned to a logical block of a system block is to be located at two rows in the next plane from the prior physical block that has been assigned to a prior logical block of the system block.”); and 
access, in response to the request, the memory, wherein to access the memory includes to:
perform a bit-manipulation operation on bit positions of data represented in any of the logical column and logical row of bits to determine target physical portions of memory across which the bit positions are distributed ([0031] “Aspects of the present disclosure address the above and other deficiencies by assigning a diagonal block mapping or arrangement between ; and 
access the determined target physical portions of memory to any of read and write the data ([0025] “the controller 115 can receive commands or operations from the host system 120 and can convert the commands or operations into instructions or appropriate commands to achieve the desired access to the memory devices 112A to 112N. The controller 115 can be responsible for other operations such … address translations between a logical block address and a physical block address that are associated with the memory devices 112A to 112N.”).

With regard to Claim 2, Malshe teaches the device of claim 1, in which each bit of any of the logical column and the logical row of bits is distributed diagonally across the different physical rows and different physical columns of the memory to simplify mathematical operations for performing the bit-manipulation operation on the bit positions of data represented in any of the logical column and logical row of bits ([0017] “Aspects of the present disclosure address the above and other deficiencies by assigning a diagonal block mapping or arrangement between logical blocks and physical blocks so that the physical blocks that are assigned to the logical blocks of a system block are distributed across different portions of a memory device or different portions of multiple memory devices).

With regard to Claim 3, Malshe teaches the device of claim 1, wherein the memory comprises a cross point architecture of memory cells in which the memory cells are positioned at intersections of word lines and bit lines, or at intersections in a cross point array structure, and are individually addressable ([0023] “the memory devices 112A to 112N can be… a cross-point array of non-volatile memory cells. A cross-point array of non-volatile memory can perform bit storage based on a change of bulk resistance, in conjunction with a stackable cross-gridded data access array.”).

With regard to Claim 4, Malshe teaches the device of claim 3, wherein the memory comprises a three dimensional cross point architecture of memory cells ([0023] “A cross-point array of non-volatile memory can perform bit storage based on a change of bulk resistance, in conjunction with a stackable cross-gridded data access array,” wherein the ‘stackable’ attribute indicates that the cross-point architecture is three-dimensional.).

. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malshe as applied to claims 1 and 14 above, and further in view of Ware et al. (US PGPUB 2018/0039416) and in view Blaettler et al. (US PGPUB 2016/0188230).
With regard to Claim 5, Malshe teaches the device of claim 1, wherein the target physical portions of memory across which the bits are distributed are a target block of the 

With further regard to claim 5, Malshe does not teach the bit-manipulation operation as described in claim 5. Blaettler teaches wherein to access the memory to write the data represented in the logical row of bits comprises to:
define a target address for each of multiple tiles as a target block address plus a row number indicative of an address of the logical row to be written ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of subarrays 111 arranged into rows and columns. Subarrays 111 may also be referred to as memory array tiles (MATs). Each subarray 111 produces P number of bits simultaneously when accessed.” [0030] “controller 260 sends commands and addresses to memory device 265 via command/address bus signals CAW[0:S-1]. These commands and/or addresses may include one or more indicators (e.g., one or more bits) that determine what format is to be used when accessing (i.e., read or write) a data block in array 201.” [0034] “Row and column access operations are performed on these subarrays of memory array 201 in order to access (i.e., read or write) these storage cells”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Malshe with the tiles as taught by Ware as this “spreads the data in the block across a larger number of memory subarrays (a.k.a., memory array tiles—MATs) … [such that] the data blocks stored in the first format can be accessed with lower overall latency” (Ware [0010]).

With further regard to claim 5, Malshe in view of Ware does not teach the bit-manipulation operation as described in claim 5. Blaettler teaches wherein to access the memory to write the data represented in the logical row of bits comprises to:
perform the bit-manipulation operation on the data represented in the logical row of bits, wherein the bit-manipulation operation includes at least one of a rotation, an or, an xor, or a reversal; and write the data represented in the logical row of bits to the memory using the target addresses for the tiles ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Malshe in view of Ware with the bit-manipulation operation as taught by Blaettler since “Traditional loading and retrieving techniques… do not deliver the level of throughput required at high bandwidths to achieve anticipated performance requirements” (Blaettler [0008]), wherein the improved system in Blaettler cures this deficiency.

data represented in the logical row of bits ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).

With regard to Claim 7, Malshe in view of Ware and Blaettler teaches all the limitations of Claim 6 as described above. Blaettler further teaches wherein to perform the rotation on the bit positions comprises to rotate the bit positions right by the row number ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).

the target physical portions of memory across which the bits are distributed are a target block of the memory ([0015] “As write requests from the host system are received by the memory system, the data can be stored within logical blocks that are assigned to a particular system block.”).

With regard to claim 8, Malshe does not teach the tiles as described in claim 8. Ware teaches wherein to access the memory to write the data represented in the logical column of bits comprises to:
define a target base address as a target block address plus a column number indicative of an address of the logical column to be written; define a target address for each of multiple tiles as the target base address plus the total number of tiles in the target block plus the present tile number minus the column number mod the total number of tiles in the target block ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of subarrays 111 arranged into rows and columns. Subarrays 111 may also be referred to as memory array tiles (MATs). Each subarray 111 produces P number of bits simultaneously when accessed.” [0030] “controller 260 sends commands and addresses to memory device 265 via command/address bus signals CAW[0:S-1]. These commands and/or addresses may include one or more indicators (e.g., one or more bits) that determine what format is to be used when accessing (i.e., read or write) a data block in array 201.” [0034] “Row and column access operations are performed on these subarrays of memory array 201 in order to access (i.e., read or write) these storage cells”).


With further regard to claim 8, Malshe in view of Ware does not teach the bit-manipulation operation as described in claim 8. Blaettler teaches wherein to access the memory to write the data represented in the logical column of bits comprises to:
perform a rotation on bit positions in the data represented in the logical column of bits; and write the rotated data represented in the logical column of bits using the target addresses for the tiles ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Malshe in view of Ware with the bit-manipulation operation as taught by Blaettler since “Traditional loading and retrieving techniques… do not deliver the level of throughput required 

With regard to Claim 9, Malshe in view of Ware and Blaettler teaches all the limitations of Claim 8 as described above. Blaettler further teaches wherein to perform a rotation on bit positions in the data represented in the logical column of bits comprises to rotate the bit positions left by the column number ([0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.” [0074] “parallel. For example, the relative position of symbols x0, x1, and x2 are rotated with symbols x44, x45, and x46 within partition 220, the relative position of symbols x0, x14, and x15 are rotated with symbols x44, x50, and x51 within partition 222, the relative position of symbols x0, x14, and x26 are rotated with symbols x45, x50, and x54 within partition 224, and the relative position of symbols x2, x15, and x26 are rotated with symbols x46, x51, and x54 within partition 226.”).

With regard to Claims 16-18, these claims are equivalent in scope to Claims 5-6 and 8 rejected above, merely having a different independent claim type, and as such Claims 16-18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 5-6 and 8. 

0, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malshe as applied to claims 1 and 14 above, and further in view of Ware.
With regard to claim 10, Malshe teaches all the limitations of claim 1 as described above. Malshe does not teach the tiles as described in claim 10. Ware teaches wherein to access the determined target physical portions of memory to read the data represented in the logical row of bits comprises to:
define a target address for each of multiple tiles in the target physical portions of memory as a target block address plus a row number indicative of an address of the logical row to be read; and read the logical row as the data using the target addresses for the multiple tiles ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of subarrays 111 arranged into rows and columns. Subarrays 111 may also be referred to as memory array tiles (MATs). Each subarray 111 produces P number of bits simultaneously when accessed.” [0030] “controller 260 sends commands and addresses to memory device 265 via command/address bus signals CAW[0:S-1]. These commands and/or addresses may include one or more indicators (e.g., one or more bits) that determine what format is to be used when accessing (i.e., read or write) a data block in array 201.” [0034] “Row and column access operations are performed on these subarrays of memory array 201 in order to access (i.e., read or write) these storage cells”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Malshe with the tiles as taught by Ware as this “spreads the data in the block across a larger 

With regard to claim 12, Malshe teaches all the limitations of claim 1 as described above. Malshe does not teach the tiles as described in claim 12. Ware teaches wherein to access the determined target physical portions of memory to read the data represented in the logical column of bits comprises to:
define a target base address as a target block address plus a column number indicative of an address of the logical column to be read; define a target address for each of multiple tiles in the target physical portions of memory as the target base address plus the number of tiles in the target physical portions of memory plus a present tile number of a tile in the multiple tiles minus the column number mod the number of tiles in the target physical portions of memory; and read the logical column as the data using the target addresses for the multiple tiles ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of subarrays 111 arranged into rows and columns. Subarrays 111 may also be referred to as memory array tiles (MATs). Each subarray 111 produces P number of bits simultaneously when accessed.” [0030] “controller 260 sends commands and addresses to memory device 265 via command/address bus signals CAW[0:S-1]. These commands and/or addresses may include one or more indicators (e.g., one or more bits) that determine what format is to be used when accessing (i.e., read or write) a data block in array 201.” [0034] “Row and column access operations are performed on these subarrays of memory array 201 in order to access (i.e., read or write) these storage cells”).


With regard to Claim 19, this claim is equivalent in scope to Claim 10 rejected above, merely having a different independent claim type, and as such Claim 19 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 10. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malshe in view of Ware as applied to claim 10 above, and further in view of Blaettler.
With regard to claim 11, Malshe in view of Ware teaches all the limitations of claim 10 as described above. Malshe in view of Ware does not teach the bit-rotation as described in claim 11. Blaettler teaches
wherein to perform the bit- manipulation operation on bit positions of data the circuitry is further to rotate the position of each bit in the logical row to the left by the row number ([0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.” [0074] “parallel. For example, the relative position of symbols x0, x1, and x2 are rotated with symbols x44, x45, and x46 within partition 220, the relative position of symbols x0, x14, and x15 are rotated with symbols x44, x50, and x51 within partition 222, the relative position of symbols x0, x14, and x26 are rotated with symbols x45, x50, and x54 within partition 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Malshe in view of Ware with the bit-rotation operation as taught by Blaettler since “Traditional loading and retrieving techniques… do not deliver the level of throughput required at high bandwidths to achieve anticipated performance requirements” (Blaettler [0008]), wherein the improved system in Blaettler cures this deficiency.

With regard to claim 13, Malshe in view of Ware teaches all the limitations of claim 12 as described above. Malshe in view of Ware does not teach the bit-rotation as described in claim 13. Blaettler teaches
wherein to perform the bit- manipulation operation on bit positions of data the circuitry is further to rotate the position each bit in the logical column to the left by the column number ([0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.” [0074] “parallel. For example, the relative position of symbols x0, x1, and x2 are rotated with symbols x44, x45, and x46 within partition 220, the relative position of symbols x0, x14, and x15 are rotated with symbols x44, x50, and x51 within partition 222, the relative position of symbols x0, x14, and x26 are rotated with symbols x45, x50, and x54 within partition 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Malshe in view of Ware with the bit-rotation operation as taught by Blaettler since “Traditional loading and retrieving techniques… do not deliver the level of throughput required at high bandwidths to achieve anticipated performance requirements” (Blaettler [0008]), wherein the improved system in Blaettler cures this deficiency.

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	June 19, 2021